Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the k-curvature analysis test method" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

5.	Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

9.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glaug et al. United States Patent Application Publication 2013/0165886 in view of Cole et al. US Patent Application Publication 2005/0065492.  

As to claims 1 and 12, Glaug teaches an absorbent article 10 having a topsheet 44, a backsheet 48, and an absorbent core 50 between the topsheet and backsheet (Figures 1-4A).  The absorbent core 50 has a first longitudinal side edge and a second longitudinal side edge 135 (Figure 2; paragraph 0039), a first end edge 126 (Figure 6) connecting the first longitudinal side edge and the second longitudinal side edge 135 on one end of the absorbent core (Figures 2-6), a second end edge 137 connecting the first longitudinal side edge 135 and the second longitudinal side edge 135 on an opposing second end of the absorbent core 50 (Figures 2-6), wherein each of the first end edge 126 and the second end edge 137 comprise a first patterned portion, a second patterned portion, and a connecting portion, wherein each of the first patterned portion and second pattern portion comprise a plurality of inflection points 122, 124, 124a, 125, 126(Figures 5 and 6).



Glaug teaches the absorbent article in various sizes (paragraphs 0029, 0042), but does not teach the proving an array of disposable absorbent articles in various sizes.  Cole teaches an absorbent product line in a variety of sizes cores for the benefit of allowing the user to select a product based on the user’s expected absorbency needs.  The absorbent products of Cole have a product size and absorbency level provided to satisfy the user’s fit and absorbency requirements (paragraph 0012).  Cole shows the articles have longer and shorter absorbent core sizes and are packaged and identified according to the user’s desired size and absorbency level (Figure 1; paragraphs 0013-0015, and 0021). It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify Glaug with an array of absorbent articles having different lengths/sizes and disposed in different packages for the benefits taught in Cole. 
As to claim 2, Glaug teaches the first patterned portion and second patterned portion of the first end edge comprises a first number of inflection points 122, 126, wherein the first patterned portion and second patterned portion 124 of the second end edge 137 comprises a second number of inflection point, wherein the first number and the second 
As to claim 5, Glaug teaches each of the absorbent cores comprises a first pattern distance corresponding to the first end edge 126vand a second pattern distance corresponding to the second end edgev137, wherein the first pattern distance is equal to the second pattern distance- where Glaug teaches a longitudinally protruding portion 
As to claims 8-11, Glaug teaches the present invention substantially as claimed.  Glaug does not teach the claimed widths.  However, Glaug teaches a width of the arm and leg portions protruding from the absorbent core (Figures 2-6).  Glaug teaches various embodiments where the arm, leg, and protruding terminal portions by be in the first or second or both ends of the absorbent article (paragraphs 0007, 0008, 0010,  and 0041).  Therefore, it would have been obvious and within the level of one of ordinary skill in the art at the time the invention was originally filed to modify the absorbent of Glaug with the claimed widths according to the desired use of the absorbent. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hörle et al. United States Patent Application Publication 2017/0071798 and Kang et al. KR 1020100002767 are cited to show an absorbent article having an absorbent core with first and second transverse edges having multiple inflection points.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781